Kirkpatrick C. J.
This is an action against Lewis, as the surety of Wolcott, a constable. It ought to have been brought on the bond given by the constable and his sureties, in the name of the inhabitants of the township, and not otherwise.
Southard J.
Consent will not cure the error; but here is no consent that the action should not be brought *789on the bond ; it is mere consent that suit might be commeneed without process, and leaves the defendant liberty to take every objection to the form of the action.
Judgment reversed.